Citation Nr: 1135802	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  09-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of entitlement to service connection for left and right lower extremity peripheral neuropathy.  In August 2009, the Board remanded the claims for additional development.  The case has now been returned to the Board for further appellate consideration.  In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

Additional evidence was associated with the claims file following the most recent supplemental statement of the case in July 2009.  In October 2009 and July 2011, the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2010).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's peripheral neuropathy of the lower extremities was caused by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998); 38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that he currently suffers from peripheral neuropathy of the lower extremities caused by his service-connected diabetes mellitus.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for peripheral neuropathy of the lower extremities.  

After service, a medical report in December 2005 noted treatment for diabetes mellitus, along with complaints of severe pain in both feet, particularly when walking.  The clinician indicated that the Veteran had developed peripheral neuropathy in both feet.  July and August 2006 treatment records contained a diagnosis of diabetic polyneuropathy and complaints of bilateral foot pain.  In a statement in August 2006, the Veteran's treating physician opined that the Veteran developed peripheral neuropathy of the lower extremities due to diabetes mellitus.  The physician indicated that the Veteran had lower extremity paresthesia and pain that had developed over the past several years.  On examination in October 2006, the clinician noted diminished sensation to pinprick on the right and left foot, as well as the toes, bilaterally.  In November 2006, the Veteran reported complaints of tingling and burning sensation in both feet.  The feet would also hurt on walking and would intermittently become numb.  It was noted that a nerve conduction study had been ordered but could not be performed because the Veteran could not tolerate the study.  

On VA examination in August 2007, the Veteran reported that he was diagnosed with diabetes in 2004, and that he developed neuropathy in the lower extremities in 2005.  The Veteran described intermittent bilateral foot numbness, tingling, burning and pain rated as 8/10.  The Veteran also related a history of paresthesias and dysesthesias.  He reported flare-ups in pain twice a week rated as 9/10 and lasting a day.  The Veteran stated that the condition had progressively worsened.  On examination, the examiner noted that cranial nerves II-XII were intact.  Sensory was symmetrical and equal.  Vibratory sense was intact.  There was no sensory or motor function impairment.  There was no paralysis, neuritis, or neuralgia of either lower extremity.  There was no muscle wasting or atrophy of either lower extremity representing a direct effect of nerve damage or merely disuse.  The examiner diagnosed subjective peripheral neuropathy, without objective evidence to support a diagnosis.  

Clinical treatment reports from 2008 through 2009 show continued treatment with medication for diabetic polyneuropathy.  

The Board finds that the evidence supports the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to his service-connected diabetes mellitus is warranted.  38 C.F.R. § 3.310 (2010).  

The Veteran has been awarded service connection for his diabetes mellitus.  The Veteran has alleged that peripheral neuropathy of the right and left foot was caused or aggravated by his service-connected diabetes mellitus.  Regarding the Veteran's contentions, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced pain and numbness in his feet.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Significantly, statements and treatment records from the Veteran's private treating physicians from 2005 to 2009, etiologically link the Veteran's peripheral neuropathy of the right and left lower extremities to the service-connected diabetes mellitus.  The Board acknowledges that the VA examiner in August 2007 reported reviewing the Veteran's claims file and diagnosed subjective peripheral neuropathy, without objective evidence to support a diagnosis.  However, the examiner did not acknowledge the private treatment records which contained complaints of severe pain, tingling, burning sensation, and intermittent numbness in both feet, and objective clinical findings of diminished sensation to pinprick on the right and left foot.  Additionally, the private treatment records contained a diagnosis of diabetic polyneuropathy, and in a statement in August 2006, the Veteran's treating physician opined that the Veteran developed peripheral neuropathy of the lower extremities due to diabetes mellitus.  The physician indicated that the Veteran had lower extremity paresthesia and pain that had developed over the past several years.  Moreover, at the July 2011 Board hearing, the Veteran submitted additional private treatment records and waived RO consideration of that evidence.  These records confirm repeated diagnosis and treatment for diabetic polyneuropathy. 

Considering the credible testimony provided by the Veteran, the current diagnosis of peripheral neuropathy of the bilateral lower extremities, and competent medical evidence that etiologically links the Veteran's peripheral neuropathy of the lower extremities to the service-connected diabetes mellitus, the Board finds that the balance of positive and negative evidence is at least in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current peripheral neuropathy of the lower extremities and diabetes mellitus.  Therefore, service connection peripheral neuropathy of the right and left lower extremities, as secondary to diabetes mellitus, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the lower extremities, secondary to service-connected diabetes mellitus, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


